Citation Nr: 0003326	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-12 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for degenerative joint disease (DJD) of the lumbar 
spine and cervical spine.

2.  Entitlement to a rating greater than 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948, and from April 1952 to June 1954, and from 
March 1956 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in October 1997 and May 1998, 
in which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 40 percent for 
his service-connected lumbosacral strain, and denied his 
petition to reopen his claim(s) of entitlement to service 
connection for DJD of the lumbar spine and cervical spine.  
The veteran subsequently perfected appeals of these 
decisions.  

The veteran's claim of entitlement to a rating greater than 
40 percent for his service-connected lumbosacral strain, will 
be addressed in the remand portion of this decision.

The Board notes that the veteran contends that he is unable 
to work due to his back disability and interprets this as an 
informal claim of entitlement to a total disability rating 
due to individual unemployability.  The record does not 
indicate that the RO has considered this claim; however, the 
Board finds that it is inextricably intertwined with his 
claim of entitlement to an increased rating for his 
lumbosacral strain.  Therefore, this claim will also be 
addressed in the remand portion of this decision. 





FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for DJD of the lumbar spine and 
cervical spine were denied by the Board in an August 1991 
decision.

2.  The evidence received subsequent to August 1991 is 
relevant to the issue and has not been previously submitted; 
however, it is cumulative of evidence already of record.  


CONCLUSIONS OF LAW

1.  The Board's August 1991 decision, wherein the veteran's 
petition to reopen his claim of entitlement to service 
connection for DJD of the lumbar and cervical spine was 
denied, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.1100, 3.104(a) (1999).

2.  The evidence received subsequent to the August 1999 Board 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for DJD of the lumbar and cervical spine.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1980 decision the RO denied the veteran's claim of 
entitlement to service connection for a back disability to 
include disc degeneration of the cervical and lumbar spine.  
In September 1981 the RO determined that the evidence 
supported entitlement to service connection for lumbosacral 
strain, but that there was no evidence of a nexus between the 
veteran's DJD of the lumbar and cervical spine and his period 
of active service.  This decision was confirmed in September 
1986.  In April 1988 the Board rendered a decision denying 
the veteran's claim of entitlement to service connection for 
DJD of the cervical and lumbar spine.  In May 1990 the RO 
again denied this claim, and upon review, the Board 
determined, in an August 1991 decision, that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for DJD of the 
cervical and lumbar spines.  The August 1991 Board decision 
stands as the last final decision on this issue.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court of Appeals of Veterans Claims has 
held that, the first determination is whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1999) in order to have a finally denied claim 
reopened.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim it must be 
determined whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the 
merits of the claim must occur but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).

At the time of the Board's August 1991 decision, the evidence 
of record consisted of the veteran's service medical records 
which show no evidence of diagnosis of DJD of the cervical or 
lumbar spine; private medical records showing treatment for 
DJD of the lumbar spine with curvature from 1975, and 
evidence of treatment for cervical spine from 1976; several 
VA spine examinations from June 1980 to March 1990; a 
statement from the veteran's neighbor stating that he has 
observed the veteran's back problems from 1958, and an April 
1981 letter from the veteran's employer stating that he was 
determined to be medically disabled and given disability 
retirement; along with statements by the veteran asserting 
that he injured his back in service on two occasions, once 
when he was struck by a forklift and pushed against a crate, 
and once when he attempted to pick up a truck axle.

The evidence submitted subsequent to the August 1991 Board 
decision includes a June 1997 medical statement by a private 
physician concerning the current status of the veteran's back 
problems; a September 1997 VA examination report documenting 
the current status of the veteran's back problems; an April 
1998 statement by a private physician stating that the 
veteran is unable to work due to his limitation of motion in 
the back and arthritis; and, finally, statements and 
testimony from the veteran concerning his injuries in 
service.

Reviewing the evidence, the Board finds that the newly 
submitted evidence does not meet the criteria of new and 
material evidence.  While this evidence is relevant to the 
issue at hand, and to that extent is material, it is not new.  
The medical statements and examination reports are cumulative 
of evidence already of record which has established that the 
veteran suffers from DJD of the cervical and lumbar spine.  
As for the veteran's testimony and statements, prior to the 
Board's August 1991 decision the veteran provided the details 
of the injuries in service which he feels are responsible for 
his current arthritis, and these are the same incidents which 
he described in his testimony before the RO at his October 
1998 personal hearing.  Accordingly, the veteran's petition 
to reopen his claim of entitlement to service connection for 
DJD of the cervical and lumbar spine is denied.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for DJD of the lumbar and 
cervical spine, and the benefits sought on appeal with regard 
to that disability remain denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to a rating greater than 40 percent for 
lumbosacral strain.  The most recent VA examination report 
dated in September 1997 indicates that the veteran has 
significant functional loss due to pain.  Additionally, a 
private medial record from April 1998 states that the veteran 
is totally disabled due to his limitation of motion, need for 
a cane, and inability to walk for long distances.  Neither of 
these medical records indicate whether the veteran's 
limitation of motion is due to his service-connected 
lumbosacral strain or his non-service-connected arthritis of 
the lumbar spine.  Therefore, because it is not the function 
of the Board to make medical determinations, see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), there is insufficient 
information in the record upon which the Board can make a 
decision as to the current severity of the veteran's 
lumbosacral strain and employability.

Further, the Board notes that the veteran testified at his 
October 1998 hearing that he is currently receiving treatment 
from a private physician, Dr. Beranek, and that he is in 
receipt of Social Security Administration disability benefits 
for his back.  These records are not in the claims file, 
although they may be probative to the veteran's claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the RO should request that 
the veteran submit recent medical records 
from Dr. Beranek, Enterprise, Alabama.  
If the veteran would like the RO to 
obtain these records he should submit the 
appropriate signed authorization for the 
release of private medical records.

2.  The RO should take the necessary 
steps to develop the veteran's informal 
claim of entitlement to a total 
disability rating due to individual 
unemployability, including forwarding him 
the applicable forms.

3.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

4.  The RO should schedule the veteran 
for an examination of his lumbar spine.  
The RO should also inform the veteran of 
the consequences of failing to report for 
the scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's low back should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion of the lumbar spine.  
The examiner should also be asked to note 
the normal ranges of motion of the lumbar 
spine.  The examiner should render an 
opinion as to whether the veteran's 
limitation of motion in the lumbar spine 
is due to his lumbosacral strain or his 
degenerative joint disease of the lumbar 
spine or both.  If such an opinion is not 
possible, the examiner should note this 
fact in his report.  Additionally, the 
examiner should be requested to determine 
whether the veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, subluxation, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups and the impact 
of his lumbosacral strain on his ability 
to obtain or maintain gainful employment.  
Any necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  The RO should address the 
veteran's claim of entitlement to a total 
disability rating due to individual 
unemployability, and his eligibility for 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1999).  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



